Newburger, J.
This action is brought on a promissory note indorsed by the defendant Storm.
The complaint alleges that the indorsement was for the purpose of procuring credit for the Manhattan Athletic Club, ánd inducing plaintiffs to extend the payment of a claim then due from the defendant on the credit of such indorsement.
The defendant demurred to the complaint, which was overruled, and from the order entered thereon this appeal is taken. The complaint states facts sufficient to constitute a cause of action. The objection that there is a defect of parties defendant is untenable.
The authorities cited by appellant’s coufisel have no bearing on the issue raised by the demurrer.
For these reasons the order appealed from must be affirmed, with costs.
McOabthy, J., concurs.
Order affirmed, with costs.